  

U.S. Department of Justice

United States Attorney
ae Southern District of New York

 

       

 

 

SAY

ELE * The Silvio J. Molto Building
EC ak ONT ALS ¥ taf S Fy One Saint Andrew's Plaza

New York, New York 10007

February 3, 2020

S
The stat ° ORDERED
BY ECF ie Febru ne ohFeren
— Mar 3
FEB 05 2020 oh 17, 202 j 2020) is nai
9:00 ap, Ed to
The Honorable George B. Daniels
Chief United States District Judge _& D
Southern District of New York Ty, co Zo

500 Pearl Street HON. - Pen
New York, New York 10007

sup
Sof}

Re: United States v. William Bradley, a/k/a “Red,” 19 Cr. 632 (GBD)

 

Dear Judge Daniels:

A status conference in the above-captioned case is scheduled for February 13, 2020, at 10
a.m. The Government writes respectfully to request that the Court adjourn the status conference
for approximately 30 days.

The Government and the defense have been actively engaged in discussions regarding
possible pre-trial disposition. However, the parties do not expect to be able to complete these
discussions prior to the scheduled conference. Therefore, the Government requests that the Court
adjourn the status conference for approximately 30 days, to allow these discussions to continue.

In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from February 13, 2020 to the
date that the conference is rescheduled, to permit the parties to continue discussions of possible
pre-trial disposition. The Government submits that the ends of justice served by the continuance
outweigh the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A).

 
 

Page 2

The undersigned has conferred with counsel for the defendant, who has consented to the

adjournment and exclusion of time.

cc: Jean Barrett, Esq. (via ECF)

By:

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

Brett M. Kalikow
Assistant United States Attorneys

(212) 637-2220

 

 
